DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 19 April 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujieda (US 2003/0090650).

Regarding claim 1, Fujieda discloses a fingerprint detection device comprising:
a substrate (Figure 1, paragraph [0042]);
a plurality of photoelectric conversion elements provided to the substrate, each being configured to output a signal corresponding to light emitted thereto (Figure 1, PD);
a plurality of signal lines coupled to the photoelectric conversion elements (Figure 1, 25);
a detection circuit electrically coupled to the photoelectric conversion elements through the signal lines (Figure 1, TS and I-AMP and paragraph [0047]; and
a signal line selection circuit configured to switch a number of the signal lines to be coupled to the one detection circuit (Figure 1, T3s and T4s).

Regarding claim 2, Fujieda discloses the fingerprint detection device according to claim 1, wherein the signal line selection circuit is configured to 

simultaneously couple a second number of the signal lines to the detection circuit in a second detection mode of detecting the light at a detection pitch different from that in the first detection mode, the second number being larger than the first number (The mode that uses “monitor,” paragraphs [0016] and [0048]-[0049].).

Regarding claim 9, Fujieda discloses the fingerprint detection device according to claim 1,
wherein the substrate comprises a detection area provided with the photoelectric conversion elements (Figure 5, area of 30b.) and 
a peripheral area between an outer circumference of the detection area and edges of the substrate (Figure 5, area of 10C is a peripheral area outside the detection area of 30b and the edge of the substrate.), and 
wherein the peripheral area is provided with a light source configured to emit light (Figure 5, 10C is a light source in the peripheral area.).

Regarding claim 16, Fujieda discloses a display device with a fingerprint detection device comprising:
the fingerprint detection device according to claim 1 (Figure 1: See above); and
a display panel including a display element for displaying an image and disposed so as to face the substrate (Figure 5, 10C is a display panel. See paragraph [0062].).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda (US 2003/0090650) in view of Hong et al. (US 2017/0200037).

Regarding claim 3, Fujieda discloses the fingerprint detection device according to claim 2, further comprising:
a plurality of first switching elements provided for the photoelectric conversion elements, respectively (Figure 1, Tp);
a plurality of first gate lines coupled to the first switching elements (Figure 1, 24); and
a gate line drive circuit configured to supply drive signals to the first gate lines (Figure 1, 101/T1/T2).
Fujieda fails to teach wherein the gate line drive circuit is configured to
supply the drive signals to a third number of the first gate lines in the first detection mode, and 
simultaneously supply the drive signals to a fourth number of the first gate lines in the second detection mode, the fourth number being different from the third number. 
Hong et al. disclose wherein a gate line drive circuit is configured to
supply drive signals to a third number of the first gate lines in a first detection mode (Figure 6A, Td is supplied to all of the gate lines [third number]), and 
supply drive signals to a fourth number of the first gate lines in the second detection mode, the fourth number being different from the third number 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the gate line drive signal teachings of Hong et al. to the first and second detection modes as taught by Fujieda such that the drive signals in the second detection mode are supplied simultaneously.  The motivation to combine would have been in order to allow the device to provide touch and fingerprint detection with reduced cost (See paragraph [0007] of Hong et al.).

Regarding claim 6, Fujieda and Hong et al. disclose the fingerprint detection device according to claim 3,
wherein the gate line drive circuit comprises a first gate line drive circuit (Fujieda: Figure 1, T2) and a second gate line drive circuit (Fujieda: Figure 1, T1),
wherein the first gate line drive circuit is configured to supply the drive signals to the third number of the first gate lines in the first detection mode (Fujieda: Figure 1, T2 supplies drive signals to the third number in the combination with Figure 6A of Hong et al.), and
wherein the second gate line drive circuit is configured to supply the drive signals to the fourth number of the first gate lines in the second detection mode (Fujieda: Figure 1, T1 supplies drive signals to the fourth number in the combination with Figure 6B of Hong et al.).

Claims 10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda (US 2003/0090650) in view of Bae et al. (US 2016/0266695).

Regarding claim 10, Fujieda discloses the fingerprint detection device according to claim 9.
Fujieda fails to teach wherein the light source is configured to emit near-infrared light.
Bae et al. disclose wherein a light source is configured to emit near-infrared light (Figure 4, IR source 320).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Bae et al. in the fingerprint detection device taught by Fujieda.  The motivation to combine would have been in order to secure sufficient sensor sensitivity for fingerprint recognition with no degradation in display performance (See paragraph [0007] of Bae et al.).

Regarding claim 12, Fujieda discloses the fingerprint detection device according to claim 9.
Fujieda fails to teach wherein the light source includes an OLED.
Bae et al. disclose wherein a light source includes an OLED (Paragraph [0079]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Bae et al. in the fingerprint detection device taught by Fujieda.  The motivation to combine would have 

Regarding claim 13, please refer to the rejection of claim 12, where Bae et al. states in Paragraph [0079] “The display panel 200 may be various types of FPD panels, such as…” and while the list of types of FPD panels does not explicitly recite an inorganic LED, inorganic LED panels were/are well known and thus it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to utilize an inorganic LED so as to take advantage of the known benefits of an inorganic LED, such as high energy efficiency.

Regarding claim 17, Fujieda discloses the display device with a fingerprint detection device according to claim 16.
Fujieda fails to teach wherein the display element is an OLED, and the display panel comprises a plurality of pixels configured to emit visible light and a light source disposed with the pixels and configured to emit invisible light.
Bae et al. disclose wherein a display element is an OLED (Paragraph [0079]), and the display panel comprises a plurality of pixels configured to emit visible light (Paragraph [0079]) and a light source disposed with the pixels and configured to emit invisible light (Figure 4, IR source 320).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Bae et al. in the fingerprint detection device taught by Fujieda.  The motivation to combine would have .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda (US 2003/0090650) in view of Kim et al. (US 2012/0099304).

Regarding claim 14, Fujieda discloses the fingerprint detection device according to claim 1.
Fujieda fail to teach wherein the photoelectric conversion elements are PIN diodes containing amorphous silicon.
Kim et al. disclose wherein photoelectric conversion elements are PIN diodes containing amorphous silicon (Paragraph [0094]).
Thus, Fujieda contained a device which differed from the claimed device by the substitution of the photoelectric conversion elements.
Kim et al. teaches the substituted photoelectric conversion elements being PIN diodes containing amorphous silicon, and the function was known in the art to detect light.
Fujieda’s photoelectric conversion elements could have been substituted with the PIN diodes containing amorphous silicon of Kim et al., and the results would have been predictable and resulted in detecting light.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 15, Fujieda discloses the fingerprint detection device according to claim 1.
Fujieda fail to teach wherein the photoelectric conversion elements are PIN diodes containing polysilicon.
Kim et al. disclose wherein photoelectric conversion elements are PIN diodes containing polysilicon (paragraph [0094], polycrystalline silicon is polysilicon.).
Thus, Fujieda contained a device which differed from the claimed device by the substitution of the photoelectric conversion elements.
Kim et al. teaches the substituted photoelectric conversion elements being PIN diodes containing polysilicon, and the function was known in the art to detect light.
Fujieda’s photoelectric conversion elements could have been substituted with the PIN diodes containing polysilicon of Kim et al., and the results would have been predictable and resulted in detecting light.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter

Claims 4-5, 7-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter is that claim 4 recites “a plurality of second switching elements provided for the photoelectric conversion elements, respectively; and a plurality of second gate lines coupled to the second switching elements, wherein the gate line drive circuit is configured to simultaneously supply the drive signals to all the second gate lines” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 5 is objected to due to its dependency from claim 4.
The primary reason for indicating allowable subject matter is that claim 7 recites “a detection area setter configured to set a first detection area in which detection in the first detection mode is to be performed and a second detection area in which detection in the second detection mode is to be performed, wherein the detection area setter is configured to set the second detection area smaller than the first detection area based on the signals from the photoelectric conversion elements in the first detection mode, and wherein the gate line drive circuit is configured to supply the drive signals to the first gate lines in the second detection area” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 8 is objected to due to its dependency from claim 7.
The primary reason for indicating allowable subject matter is that claim 11 recites “wherein the photoelectric conversion elements are configured to detect visible light .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
3 January 2022